Case 2:05-cr-20014-JDC-KK Document 272 Filed 06/11/20 Page 1 of 7 PageID #: 1705



                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
                                     LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                                       CASE NO. 2:05-CR-20014-02

 VERSUS                                                         JUDGE JAMES D. CAIN, JR.

 CHRISTIAN SENECA FIELDS (02)                                   MAGISTRATE JUDGE KAY

                                         MEMORANDUM ORDER

         Before the Court is a “Compassionate Release: Emergency Motion for Extraordinary and

 Compelling Reasons Pursuant to 18 U.S.C. § 3582(c)(1)(A) and COVID-19 Pandemic” (Rec. 258)

 wherein Defendant Christian Seneca Fields seeks an early release due “probable catastrophic

 health consequences.” 1

         Mr. Fields through his counsel, 2 asserts that he has a debilitating respiratory illness—

 Sarcoidosis 3 which directly affects his breathing. He informs the Court that he has approximately

 38 months remaining on his 180-month term of imprisonment for conspiracy to possess

 methamphetamine with intent to distribute and possession of a firearm during and in relation to a

 drug trafficking crime. After release, Mr. Fields will be on 10 years of supervised release. Mr.

 Fields is an inmate at Fort Worth FMC 4 and is scheduled for release on September 12, 2023.

 Counsel for Mr. Fields has satisfied the Court that Mr. Fields has exhausted his administrative

 remedies with the Bureau of Prisons (“BOP”).



 1
   Rec. 258, p.1.
 2
   Mr. Wayne Blanchard of the Federal Public Defenders Office enrolled as counsel. Recs. 260 and 262.
 3
   Sarcoidosis is a disease characterized by the growth of tiny collections of inflammatory cells (granulomas) in any
 part of your body—most commonly the lungs and lymph nodes. But it can also affect the eyes, skin, heart and other
 organs. . . . There is no cure for sarcoidosis, but most people do very well with no treatment or only modest
 treatment. In some cases, sarcoidosis goes away on its own. However, sarcoidosis may last for years and may cause
 organ damage. Sarcoidosis most often affects the lungs and may cause lung problems, such as, persistent dry cough,
 shortness of breath, wheezing, and chest pain. mayoclinic.org.
 4
   This correctional facility is a medical center.

                                                    Page 1 of 7
Case 2:05-cr-20014-JDC-KK Document 272 Filed 06/11/20 Page 2 of 7 PageID #: 1706



         Mr. Fields is 37 years old 5; his medical records reflect that in mid-2018, he was diagnosed

 with lung Sarcoidosis and is currently being prescribed prednisone. Mr. Fields informs the Court

 that there are reports concerning COVID-19 which indicate that it is a respiratory virus;

 consequently, Mr. Fields asserts he is affected by a pre-existing condition. In addition, Mr. Fields

 asserts that his prescribed medication, prednisone, suppresses his immune system. Finally, Mr.

 Fields mentions that the facility where he is incarcerated limits his ability to practice “social

 distancing.” Mr. Fields argues that his diagnosis and prescription medication makes him

 particularly vulnerable to becoming seriously ill from COVID-19 should he contract the disease

 in prison.

         The Government opposes Mr. Fields’ early release. The Government notes that Mr. Fields

 was charged in a nine count Indictment by a grand jury for narcotics and firearm offenses. Count

 One charged him with conspiracy to distribute over fifty grams of crack cocaine and Count Six

 charged Mr. Fields with possession of a firearm in the furtherance of a drug trafficking crime. He

 pled guilty and admitted to previous convictions which enhanced his sentencing range.

         Mr. Fields was originally sentenced to 300 months of incarceration. 6 Pursuant to the Fair

 Sentencing Act, the Court amended its prior sentence and imposed a sentence of 180 months of

 incarceration. 7 The BOP denied Mr. Fields’ request for compassionate release finding that he did

 not meet the criteria. Specifically, the BOP found that Mr. Fields “scored out as a High Risk of

 recidivism” and that he had an incident report for possession of a cell phone within the last twelve

 months. 8




 5
   His date of birth is 6/18/1982. Rec. 268-2.
 6
   Consecutive sentences of 240 months on Count 1 and 60 months on Count 6.
 7
   Consecutive sentences of 120 months on Count 1 and 60 months on Count 6. Rec. 220.
 8
   Rec. 286-1.

                                                 Page 2 of 7
Case 2:05-cr-20014-JDC-KK Document 272 Filed 06/11/20 Page 3 of 7 PageID #: 1707



        A judgment, including a sentence of imprisonment, “may not be modified by a district

 court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 825 (2010).

 Under 18 U.S.C. 3582(c), a court generally may not modify a term of imprisonment once it

 has been imposed, except in three circumstances; (1) upon a motion for reduction in sentence

 under 18 U.S.C. § 3582(c)(1)(A); (2) to the extent otherwise expressly permitted by statute or

 by Rule 35 of the Federal Rules of Criminal Procedure, 18 U.S.C. § 3582(c)(1)(B); and (3)

 where the defendant was sentenced based on a retroactively lowered sentencing range, 18

 U.S.C. § 3582(c)(2).

        Section 3852(c)(1)(A) permits a court to reduce a prisoner’s sentence “if he finds that”

 (1) “extraordinary and compelling reasons warrant such a reduction” and (2) the reduction is

 “consistent with applicable policy statements issued by the Sentencing Commission.”

        Prior to 2018, only the Director of the BOP could file these kinds of compassionate

 release motions. In 2018, Congress passed, and President Trump signed the First Step Act,

 which among other actions, amended the compassionate release process. Under the First Step

 Act, § 3582(c)(1)(A) now allows prisoners to directly petition courts for compassionate

 release.

        Section 3582(c)(1)(A) provides that any reduction must be “consistent with applicable

 policy statements issued by the Sentencing Commission.” 18 U.S.C, § 3582(c)(1)(A). Here,

 the applicable policy statement, U.S.S.G. § 1B1.13, provides that a court may reduce the term

 of imprisonment after considering the § 3553(1) factors if the Court finds that (i)

 “extraordinary and compelling reasons warrant the reduction;” (ii) “the defendant is not a




                                          Page 3 of 7
Case 2:05-cr-20014-JDC-KK Document 272 Filed 06/11/20 Page 4 of 7 PageID #: 1708



 danger to the safety of any other person or the community, as provided in 18 US.C. § 3142(g);

 and (iii) “the reduction is consistent with this policy statement.” 9 U.S.S.G. § 1B1.13.

          The policy statement includes an application note that specifies the types of medical

 conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met

 if the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

 amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.”

 U.S.S.G. § 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is: (1) suffering

 from a serious physical or medical condition, (2) suffering from a serious functional or

 cognitive impairment, or (3) experiencing deteriorating physical mental health because of the

 aging process, any of which substantially diminishes the ability of the defendant to provide

 self-care within the environment of a correctional facility, and from which he or she is not

 expected to recover. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

          The application note also sets forth other conditions and characteristics that qualify as

 “extraordinary and compelling reasons” related to the defendant’s age and family

 circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes the possibility

 that the BOP could identify other grounds that amount to “extraordinary and compelling

 reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

          The BOP has issued a regulation to define its own consideration of compassionate

 release requests. See BOP Program Statement 5050.50. 10 This Program Statement was


 9
   The policy statement refers only to motions filed by the BOP director. That is because the policy statement was last
 amended on November 1, 2018, and until the enactment of the First Step Act on December 21, 2018, defendants were not
 entitled to file motions under § 3582(c). See first Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239.
 In light of the statutory command that any sentence reduction be “consistent with applicable policy statements issued by
 the Sentencing Commission,” § 35829c)(2)(A)(ii), and the lack of any plausible reason to treat motions filed by defendants
 differently from motions filed by BOP, the policy statement applies to motions filed by defendants as well.
 10
    Available at https://www.bop.gov/policy/progstat/5050_50EN.pdf .

                                                      Page 4 of 7
Case 2:05-cr-20014-JDC-KK Document 272 Filed 06/11/20 Page 5 of 7 PageID #: 1709



 amended effective January 17, 2019, following the First Step Act’s passage. It sets forth in

 detail the BOP’s definition of the circumstances that may support a request for compassionate

 release, limited to the same bases the Sentencing Commission identified: serious medical

 condition, advanced age, and family circumstances. The policy statement is binding under the

 express terms of § 3582(c)(1)(A), and because it concerns only possible sentence reductions,

 not increases, it is not subject to the rule of Booker v. United States, 543 U.S. 220 (2005), that

 any guideline that increases a sentence must be deemed advisory. See Dillon v. United States,

 560 U.S. 817, 830 (2010) (making clear that the statutory requirement in § 3582 that a court

 heed the restrictions stated by the Sentencing Commission is binding).

        The Government argues that Mr. Fields’ diagnosis of Sarcoidosis for which he takes

 prednisone is of a type that can be controlled and does not present any impediment to his ability

 to provide self-care in the institution. See e.g. United States v. Maher, 2020 WL 390884, at *2

 (Jan. 22, 2020) (denying compassionate release to a defendant whose medical records showed “a

 history of Crohn’s disease, prostate cancer, and hepatitis C, as well as significant unexplained

 weight loss, bacterial pneumonia, and acute exacerbation of bronchiectasis” on the ground that the

 records did not show his inability to care for himself.); United States v. Lynn, 2019 WL 3082202,

 at *2 (S.D.Ala. July 15, 2019) (denying compassionate release for a defendant who complained of

 chronic kidney failure, atrial fibrillation, 70% blockage in multiple coronary arteries, high

 cholesterol, cervical disc degeneration, enlarged prostrate, and other ailments, as none of those

 conditions was terminal, or substantially diminished his ability to provide self-care within the

 environment of a correctional facility); United States v. Bunnell, 2019 WL 6114599 (D.Ariz. Nov.

 18, 2019) ( denying compassionate release even though the defendant had “serious medical issues”

 including “arthritis, sciatica, bulging lumbar discs 2-5 scoliosis, and degenerative disease causing


                                             Page 5 of 7
Case 2:05-cr-20014-JDC-KK Document 272 Filed 06/11/20 Page 6 of 7 PageID #: 1710



 central stenosis in his spine” and was confined to a wheelchair, as none of these was a terminal

 illness or substantially diminished his ability to provide self-care). The Court notes that all of these

 cases are “pre-COVID19 era” cases.

            The Government acknowledges Mr. Fields’ medical records and diagnosis, but also notes

 that the BOP’s treatment plan has successfully treated his condition. The Government also agrees

 the Mr. Fields’ chronic medical condition presents “a serious physical or medical condition ... that

 substantially diminishes the ability of the defendant to provide self-care within the environment of

 a correctional facility.” In other words, Mr. Fields’ ability to provide self-care against serious

 injury or death as a result of COVID-19 is substantially diminished within the environment of a

 correctional facility by the chronic condition itself. The question for this Court to determine is

 whether or not the issues related to the COVID-19 present a risk factor identified by the CDC 11 as

 heightening the risk of severe injury or death were the inmate to contract COVID-19.

            Counsel for Mr. Fields informs the Court that if and when released, Mr. Fields will be

 residing with his aunt who is 51 years old and lives in Houston, Texas. He also informs the Court

 that prior to being transferred to Ft. Worth FMC, Mr. Fields was incarcerated in at a low security

 facility at FCC in Beaumont, Texas. The Court finds that Mr. Fields’ chronic condition does

 heighten his risk of severe injury or death were he to contract COVID19.

            Pursuant to Section 3852(c)(1)(A) and considering the relevant factors set forth herein,

 specifically the seriousness of Mr. Fields ailment, his prescribed medications, along with his

 ability to reside with a family member, and the issues related to the COVID-19 regarding housing




 11
      Centers for Disease Control.

                                              Page 6 of 7
Case 2:05-cr-20014-JDC-KK Document 272 Filed 06/11/20 Page 7 of 7 PageID #: 1711



 at the prison, 12 the Court finds that the Motion for Compassionate Release should be granted and

 that Mr. Field’s sentence should be reduced to time served. Accordingly,

         IT IS ORDERED that the Motion for Compassionate Release is GRANTED; the Court

 will issue a separate Amended Judgment to that effect.

         THUS DONE AND SIGNED in Chambers on this 11th day of June, 2020.



                                 ________________________________
                                        JAMES D. CAIN, JR.
                                 UNITED STATES DISTRICT JUDGE




 12
   The Court also considered counsel’s argument that prior to being transferred to Ft. Worth FCC, Mr. Fields was
 incarcerated at a low security camp—FCC in Beaumont, Texas.

                                                   Page 7 of 7
